20-52476-mar   Doc 24   Filed 01/15/21   Entered 01/15/21 18:07:06   Page 1 of 16
20-52476-mar   Doc 24   Filed 01/15/21   Entered 01/15/21 18:07:06   Page 2 of 16
20-52476-mar   Doc 24   Filed 01/15/21   Entered 01/15/21 18:07:06   Page 3 of 16
20-52476-mar   Doc 24   Filed 01/15/21   Entered 01/15/21 18:07:06   Page 4 of 16
20-52476-mar   Doc 24   Filed 01/15/21   Entered 01/15/21 18:07:06   Page 5 of 16
20-52476-mar   Doc 24   Filed 01/15/21   Entered 01/15/21 18:07:06   Page 6 of 16
20-52476-mar   Doc 24   Filed 01/15/21   Entered 01/15/21 18:07:06   Page 7 of 16
20-52476-mar   Doc 24   Filed 01/15/21   Entered 01/15/21 18:07:06   Page 8 of 16
20-52476-mar   Doc 24   Filed 01/15/21   Entered 01/15/21 18:07:06   Page 9 of 16
20-52476-mar   Doc 24   Filed 01/15/21   Entered 01/15/21 18:07:06   Page 10 of 16
20-52476-mar   Doc 24   Filed 01/15/21   Entered 01/15/21 18:07:06   Page 11 of 16
20-52476-mar   Doc 24   Filed 01/15/21   Entered 01/15/21 18:07:06   Page 12 of 16
20-52476-mar   Doc 24   Filed 01/15/21   Entered 01/15/21 18:07:06   Page 13 of 16
20-52476-mar   Doc 24   Filed 01/15/21   Entered 01/15/21 18:07:06   Page 14 of 16
20-52476-mar   Doc 24   Filed 01/15/21   Entered 01/15/21 18:07:06   Page 15 of 16
20-52476-mar   Doc 24   Filed 01/15/21   Entered 01/15/21 18:07:06   Page 16 of 16
